DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/8/2022 has been entered and made of record.
Acknowledgment 
Claims 1, 3-15 and 17-18, amended on 8/8/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 17-18, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 8/8/2022 addresses some issues.  As a result, the claim objections for some issues are withdrawn.
Regarding the drawing objection, the amendment filed on  8/8/2022 addresses some issues.  As a result, the drawing objection for some issues are withdrawn. 
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 8/8/2022  addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on  8/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 102 rejection, the Applicant amended the claim then argued that, “Thus, Landwehr teaches a system configured to detect insects and other arthropods from an image. Landwehr's system may include a detector for detecting an object "from a background of the image" but does not include a "physical property sensor" configured to detect "a signal comprising a physical property" directly from "an environment in a vicinity of the collecting region". Furthermore, Landwehr teaches that "a user" may send a request to the system in order to "schedule periodic image sampling and uploading" - i.e., that a user may control an "imaging sensor" and a "transmitter" - but does not teach that the system configured to detect insects comprises "a control unit" for "controlling the imaging sensor and the transmitter" based on information captured by the physical property sensor. As such, Landwehr does not anticipate claim 1.” [Paragraph 3 on page 13 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument.
Regarding the argument that Landwehr's system does not include a "physical property sensor" configured to detect "a signal comprising a physical property" directly from "an environment in a vicinity of the collecting region". It is noted that the specification of the application describes in paragraph [0101] that “The sensor may, for example, be a brightness sensor that detects the brightness around the collecting region or in the collecting region or around the device of the invention as a physical property”. It is clear from the Office action that Landwehr's system has image sensors, such as a digital cameras ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]), optical lens of color filters, …,  which can detect the brightness of light in the environment ((i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 58-67]).   
Regarding the argument that Landwehr's system “does not teach that the system configured to detect insects comprises "a control unit" for "controlling the imaging sensor and the transmitter" based on information captured by the physical property sensor". Landwehr discloses that algorithms in his invention can be automate. (i.e. The portability and small size of a camera as opposed to a computer scanner is appropriate for field conditions, especially as part of automatic sampling devices. A digital camera is also preferred for the hardware portion of the system when magnification via a lens is needed. Experiment 3 shows that a camera-based system can automatically detect, classify and count insects that have been caught on or in traps in the field, or after being collected have been placed on another type of detection surface) [Landwehr: col. 48, line 63 – col. 64, line 4]; (i.e. Some embodiments further include generating first-object histogram information based at least in part on color information of the detected first object, and classifying a type of the first object based on the first object histogram information) [Landwehr: col. 65, line 66 col. 66, line 2]; (i.e. Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 46-49]). 	From the Landwehr's descriptions, it is clear that the Applicant’s arguments are not persuasive. Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
   
Objections 
Claim 18 is objected.  Claim limitation “cause the device to” should be read “cause the electronic device to”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a physical property”, “a physical property sensor”, and “a signal comprising a physical property of an environment in a vicinity” must be shown or features must be canceled from claims 1-18.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a control unit in claim 1. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “a physical property sensor”. It is noted that the “physical property sensor” has never been mentioned in the specification.  Therefore, the claim limitation “a physical property sensor” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, the  physical property sensor is simply considered as a sensor.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 recites "probability". It is not clear from the claim language that where the “probability" comes from.  Therefore, claim 15 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landwehr (US Patent 7,496,228 B2), (“Landwehr”).

Regarding claim 1, Landwehr meets the claim limitations as follows:
A device (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising a collecting region (i.e. the area of collection) [Landwehr: col. 2, line 52] for receiving an arthropod ((i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]); 5an imaging sensor (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]) for generating images of the collecting region (i.e. a digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20], a transmitter ((i.e. communication device) [Landwehr: col. 33, line 15]; (i.e. cable 632, or wireless communications, or other suitable means) [Landwehr: col. 9, line 38-39]) for sending image data from the imaging sensor to a computer system ((i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]; (i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20]; (i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In other embodiments, the system 600 sends the images to the user's host computer for detection and classification) [Landwehr: col. 9, line 10-12]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G], wherein the image data comprises one or more of: the generated images (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20] and information associated with the generated images ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information ) [Landwehr: col. 9, line 63-67]));
a physical property sensor for detecting a signal comprising a physical property ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]; (i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]; (i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 58-67]) of an environment in a vicinity of the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67]), wherein the physical property is indicative of a presence of an arthropod ((i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]; (i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36]); anda control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] for controlling the imaging sensor and the transmitter ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. In some embodiments, the following method is used with FIG. l0G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 27-33; Fig. 10G]; (i.e. The portability and small size of a camera as opposed to a computer scanner is appropriate for field conditions, especially as part of automatic sampling devices. A digital camera is also preferred for the hardware portion of the system when magnification via a lens is needed. Experiment 3 shows that a camera-based system can automatically detect, classify and count insects that have been caught on or in traps in the field, or after being collected have been placed on another type of detection surface) [Landwehr: col. 48, line 63 – col. 64, line 4]; (i.e. Some embodiments further include generating first-object histogram information based at least in part on color information of the detected first object, and classifying a type of the first object based on the first object histogram information) [Landwehr: col. 65, line 66 col. 66, line 2]; (i.e. Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 46-49]) based on the signal detected by the physical property sensor (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20], wherein controlling the imaging sensor and the transmitter comprises ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; ; (i.e. The portability and small size of a camera as opposed to a computer scanner is appropriate for field conditions, especially as part of automatic sampling devices. A digital camera is also preferred for the hardware portion of the system when magnification via a lens is needed. Experiment 3 shows that a camera-based system can automatically detect, classify and count insects that have been caught on or in traps in the field, or after being collected have been placed on another type of detection surface) [Landwehr: col. 48, line 63 – col. 64, line 4]; (i.e. Some embodiments further include generating first-object histogram information based at least in part on color information of the detected first object, and classifying a type of the first object based on the first object histogram information) [Landwehr: col. 65, line 66 col. 66, line 2]; (i.e. Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 46-49])  adjusting one or more of: a time at which the images are generated by the imaging sensor ((i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]; (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23]), a frequency in which the images are generated by the imaging sensor (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23, a time at which the image data is sent to the computer system by the transmitter ((i.e. entering the classification and/or count into a database of detected arthropods optionally with other information (e.g., location, date, and time information)) [Landwehr: col. 6, line 6-8]; (i.e. efficient, accurate and timely detection of arthropod pests) [Landwehr: col. 1, line 32-33]; (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]), and a frequency in which the image data is sent to the computer system by the transmitter (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14].
Regarding claim 2, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the signal (i.e. a histogram generator coupled to receive object image information from the detector, that generates a first object-image histogram based at least in part on image information of the detected object) [Landwehr: col. 1, line 20-23] indicates occurrence of an event (i.e. the events were simulated that would occur if an embodiment of the system was configured as a monitoring device that collected images at periodic intervals) [Landwehr: col. 56, line 62-64] and the control unit is configured (i.e. processor or CPU) [Landwehr: col. 33, line 17] to trigger generation of one or more images (i.e. Thus, from the user's computer, one can: 1) control the settings for the scanner or camera; 2) request an image immediately from the imaging device or else schedule the automatic periodic collection of images; 3) automatically process the images to detect and classify the arthropods; and 4) examine the collected images and review the results of the automated detection and classification) [Landwehr: col. 32, line 57-67] of the collecting region (i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]on occurrence of the event ((i.e. Thus, from the user's computer, one can: 1) control the settings for the scanner or camera; 2) request an image immediately from the imaging device or else schedule the automatic periodic collection of images; 3) automatically process the images to detect and classify the arthropods; and 4) examine the collected images and review the results of the automated detection and classification) [Landwehr: col. 32, line 57-67]; (i.e. the events were simulated that would occur if an embodiment of the system was configured as a monitoring device that collected images at periodic intervals. First an image that was collected at an initial period was simulated. For this a background image was collected of the scanner's surface with insects and clutter (plant material), by placing two insects and a plant seed on the scanning surface. This image was saved as the file) [Landwehr: col. 56, line 62 - col. 57, line 2; Figs. 25-31].  

Regarding claim 3, Landwehr meets the claim limitations as set forth in claim 2.Landwehr further meets the claim limitations as follow.
The device of claim 2 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the event is an exceedance of a predefined threshold of the physical property (i.e. If, at branch block 1430, the pixel is determined to be a "bright" pixel (wherein the intensity > threshold value)) [Landwehr: col. 22, line 3-5] or the undershooting of a predefined threshold of the physical property.

Regarding claim 4, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor is a brightness sensor (i.e. In some embodiments, the imaging device (scanner, digital camera) includes software to adjust camera or scanner settings such as brightness) [Landwehr: col. 33, line 63-65]. 

Regarding claim 12, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor is a camera ((i.e. digital video camera) [Landwehr: col. 67, line 2] (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]), wherein the camera comprises the imaging sensor (i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4], and wherein at least part of the collecting region is imaged (i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3] on the imaging sensor (i.e. the sensor should collect color imagery) [Landwehr: col. 67, line 2-3], wherein the camera is configured to read the imaging sensor, to analyze the image read and to recognize ((i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. software to adjust camera settings, capture an image, adjust parameters for image processing routine, apply image processing techniques for the detection and identification of the arthropods, display results to a computer monitor, save results to a computer file, and/or edit files.) [Landwehr: col. 67, line 35-39]) one or more of: a beneficial (i.e. there are many beneficial insect) [Landwehr: col. 2, line 49], a pest (i.e. efficient, accurate and timely detection of arthropod pests) [Landwehr: col. 1, line 32-33], a specific beneficial (i.e. probability that the cantharid is from the same population as the reference boll weevils based on area alone) [Landwehr: col. 65, line 2-3], and a specific pest ((i.e. counting the number of boll weevils) [Landwehr: col. 65, line 10-11]; (i.e. Some embodiments provide a fifth method or statistical classifier implemented in software that automatically compares statistical features extracted by the third method just described from reference specimens of arthropods and the features similarly extracted from the unknown object under) [Landwehr: col. 68, line 3-8]; (i.e. In some embodiments, the method of the present invention is also used to examine digital pictures of manually-prepared tissue sections (e.g., slices of arthropods or other organisms, including, in some embodiments, sections of human or other mammalian, avian, piscine, reptilian, or other animal or plant tissues) that have been labeled with monoclonal-antibody or DNA-specific-sequence taggants using well-known labeling techniques such as described in the above references. For example, a tissue sample is obtained and prepared and a selective taggant is applied (such as one or more different tissue stains, and/or monoclonal-antibody or DNA-specific sequence taggant), and a digital photograph is taken. In some embodiments, a microscope is used to obtain a greatly enlarged image of suitable resolution. The image-analysis methods described herein are then used to locate and isolate areas of interest in the image (in some embodiments, a human-user interface is provided to enhance the identification of areas of interest), and the methods of the invention then utilize, for example, color histograms or color patterns of each area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 11-30]).

Regarding claim 14, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising at least a second physical property sensor ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera) [Landwehr: col. 67, line 1-2]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]).

Regarding claim 16, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
A system comprising the device of claim 1 (i.e. the arthropod detection and identification system) [Landwehr: col. 67, line 33-34] and a computer system (i.e. a general purpose computer) [Landwehr: col. 67, line 32], wherein the device (i.e. the arthropod detection and identification system) [Landwehr: col. 67, line 33-34] and the computer system (i.e. a general purpose computer) [Landwehr: col. 67, line 32] are connected to one another ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31];  (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]) via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]).

Regarding claim 17, Landwehr meets the claim limitations as follows:
A method (i.e. a method and apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising using a physical property sensor ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]), detecting a signal comprising a physical property ((i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]; (i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21] ; (i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 58-67]) of an environment in a vicinity of the collecting region for receiving an arthropod ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67])), wherein the physical property is indicative of a presence of an arthropod ((i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]; (i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36]) in the collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]); 5generating images of the collecting region ((i.e. a digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]) using an imaging sensor ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]; (i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]); 
sending image data from the imaging sensor to a computer system ((i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]; (i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20]; (i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In other embodiments, the system 600 sends the images to the user's host computer for detection and classification) [Landwehr: col. 9, line 10-12]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) via a network to a computer system (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G], wherein the image data comprises one or more of: the generated images (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20] and information associated with the generated images ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31] ; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information ) [Landwehr: col. 9, line 63-67])); and
controlling the imaging sensor and the transmitter ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. In some embodiments, the following method is used with FIG. l0G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 27-33; Fig. 10G] ; (i.e. The portability and small size of a camera as opposed to a computer scanner is appropriate for field conditions, especially as part of automatic sampling devices. A digital camera is also preferred for the hardware portion of the system when magnification via a lens is needed. Experiment 3 shows that a camera-based system can automatically detect, classify and count insects that have been caught on or in traps in the field, or after being collected have been placed on another type of detection surface) [Landwehr: col. 48, line 63 – col. 64, line 4]; (i.e. feature Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 46-49]) based on the signal detected by the physical property sensor (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20], wherein controlling the imaging sensor and the transmitter comprises(i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]  adjusting one or more of: a time at which the images are generated by the imaging sensor ((i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]; (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23]), a frequency in which the images are generated by the imaging sensor (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23, a time at which the image data is sent to the computer system by the transmitter ((i.e. entering the classification and/or count into a database of detected arthropods optionally with other information (e.g., location, date, and time information)) [Landwehr: col. 6, line 6-8]; (i.e. efficient, accurate and timely detection of arthropod pests) [Landwehr: col. 1, line 32-33]; (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]), and a frequency in which the image data is sent to the computer system by the transmitter (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14].

Regarding claim 18, Landwehr meets the claim limitations as follows:
A non-transitory computer readable storage medium storing (i.e. the computer's memory) [Landwehr: col. 36, line 19] one or more programs ((i.e. arthropod detection is done by invoking the software program called BugClassify.exe) [Landwehr: col. 44, line 22-23]; (i.e. software to adjust camera settings, capture an image, adjust parameters for image processing routine, apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 35-38]), the one or more programs comprising instructions which when executed by an electronic device, cause the device to the following steps (i.e. Some embodiments of the invention include (see FIG. 3) a computer-readable media 321 (such as a diskette, a CDROM, a DVDROM, and/or a download connection to the internet) having instructions stored thereon for causing a suitably programmed data processor to execute one or more of the above methods) [Landwehr: col. 69, line 30-35; Fig. 3]: receive a signal from a physical property sensor ((i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]; (i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]; (i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]), wherein the signal comprises a physical property ((i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]; (i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3] ; (i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 58-67]) of an environment in a vicinity of the collecting region for receiving an arthropod ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67])), and wherein the physical property is indicative of a presence of an arthropod ((i.e. A digital camera, flat-bed scanner, or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it. In some embodiments, the image is obtained in the field (at the point of collection)) [Landwehr: col. 2, line 18-21]; (i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36]) in the collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]); and
control an imaging sensor for generating images of the collecting region ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. In some embodiments, the following method is used with FIG. l0G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 27-33; Fig. 10G]; (i.e. The portability and small size of a camera as opposed to a computer scanner is appropriate for field conditions, especially as part of automatic sampling devices. A digital camera is also preferred for the hardware portion of the system when magnification via a lens is needed. Experiment 3 shows that a camera-based system can automatically detect, classify and count insects that have been caught on or in traps in the field, or after being collected have been placed on another type of detection surface) [Landwehr: col. 48, line 63 – col. 64, line 4]; (i.e. Some embodiments further include generating first-object histogram information based at least in part on color information of the detected first object, and classifying a type of the first object based on the first object histogram information) [Landwehr: col. 65, line 66 col. 66, line 2]; (i.e. Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 46-49]) and a transmitter ((i.e. communication device) [Landwehr: col. 33, line 15]; (i.e. cable 632, or wireless communications, or other suitable means) [Landwehr: col. 9, line 38-39]) for sending image data from the imaging sensor to a computer system ((i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]; (i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]; (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20]; (i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In other embodiments, the system 600 sends the images to the user's host computer for detection and classification) [Landwehr: col. 9, line 10-12]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G], wherein the image data comprises one or more of: the generated images (i.e. More complex embodiments will rely on multiple imaging devices connected via a network (wired and/or wireless) to the user's computer. The scheduling of the sampling and the processing of the images would still be done from the user's host computer. An even more advanced embodiment of an arthropod-sampling system, in some embodiments, includes many independent arthropod-detection units sending back the images and processed results to the user's computer. Each arthropod-detection unit would include a trap or detection surface, illumination device, camera, camera lenses and filters, processor and communication device. Each unit in addition to collecting an image would do the detection and classification processing with its own processor or CPU (central processing unit) and then send compressed images and the results of processing to the user's computer/host computer for review) [Landwehr: col. 33, line 5-20] and information associated with the generated images ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31] ; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information ) [Landwehr: col. 9, line 63-67])); and
wherein controlling the imaging sensor and the transmitter comprises (i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31]  adjusting one or more of: a time at which the images are generated by the imaging sensor ((i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]; (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23]), a frequency in which the images are generated by the imaging sensor (i.e. adjust settings for the individual cameras, schedule the sampling times and set the processing parameters for each of the units from the host computer, as well as review the results from the units) [Landwehr: col. 33, line 20-23, a time at which the image data is sent to the computer system by the transmitter ((i.e. entering the classification and/or count into a database of detected arthropods optionally with other information (e.g., location, date, and time information)) [Landwehr: col. 6, line 6-8]; (i.e. efficient, accurate and timely detection of arthropod pests) [Landwehr: col. 1, line 32-33]; (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]), and a frequency in which the image data is sent to the computer system by the transmitter (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Bantas et al. (US Patent 10,296,863 B2), (“Bantas”).
Regarding claim 5, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a temperature sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a temperature sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a temperature sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 6, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a moisture sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a moisture sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a moisture sensor (i.e. Device 102 may include one or more product conditions sensor 420, such as a temperature or moisture content sensor) [Bantas: col. 9, line 24-26]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 7, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor is an air pressure sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is an air pressure sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the physical property sensor is an air pressure sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 8, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a wind sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a wind sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a wind sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar
radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 9, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a sensor for detection of chemical substances in the air 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a sensor for detection of chemical substances in the air. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a sensor for detection of chemical substances in the air (i.e. In embodiment 300, the upper housing 202 contains a sensor opening 305 in its upper face, through which an electrochemical gas sensor is exposed to air from the environment) [Bantas: col. 7, line 15-18]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17] and perform functions such as fumigation chemical (i.e. fumigant) dosage monitoring, insect infestation detection, spoilage detection [Bantas: col. 1, line 50-53]. 

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Marka et al. (US Patent Application Publication 2019/0000059 A1), (“Marka”).
Regarding claim 10, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a microphone. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a microphone. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a microphone (i.e. By detecting the acoustic signature of the pests in the swarm 190 at a plurality of microphones (e.g., microphones 110a, 110b, 110c, collectively referenced as microphones 110)) [Marka: para. 0029; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Marka to include microphones in the system.  
Therefore, the combination of Landwehr with Marka will enable the system to detect the acoustic signature of the pests [Marka: para. 0029]. 

Regarding claim 11, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is part of a light barrier, breaking of which indicates presence of the arthropod (apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 36-38; Fig. 11] in the collecting region or breaking of which indicates entrance and/or exit of the arthropod into/out of the device via an opening in the device. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is part of a light barrier, breaking of which indicates the presence of the arthropod in the collecting region or breaking of which indicates entrance and/or exit of the arthropod into/out of the device via an opening in the device. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the physical property sensor is part of a light barrier (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below) [Marka: para. 0048; Fig. 2], breaking of which indicates presence of the arthropod in the collecting region (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below, or a trap, or a marking device, or a UAV. In some embodiments, the device includes multiple chambers for collecting pests of different types, such as chambers 254a, 254b, 254c (collectively referenced hereinafter as chambers 254) such as for counting and population studies) [Marka: para. 0048; Fig. 2]; (i.e. light barriers detect and optionally identify incoming pests as mosquitoes, including their position, velocity, gender, and other attributes that are useful for light barrier operation. An active light barrier switches on in response to identification of the incoming mosquito. Only the small portion of the light barrier is energized that is covering the mosquito's projected trajectory at the optimal time. In some embodiments, only female mosquitoes, which are the biting gender, are repelled to save energy and cost. In some embodiments, all or parts of the system are deployed on flying drones (UAVs) that optically identify and kill pests, such as disease vectors, inside dwellings, and in and around other assets, such as residents' gardens, villages, communities, livestock farms, recreational areas such as golf courses, among others) [Marka: para. 0053; Fig. 2] or breaking of which indicates entrance and/or exit of the arthropod into/out of the device via an opening in the device (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below, or a trap, or a marking device, or a UAV. In some embodiments, the device includes multiple chambers for collecting pests of different types, such as chambers 254a, 254b, 254c (collectively referenced hereinafter as chambers 254) such as for counting and population studies. In some of these embodiments, the remedial device includes an impeller 252 configured to move pests into or through the device, e.g., into one or more of the chambers 254 or to an exit 259. For examples, an object that enters a trap but is not a desired target of the trap can be impelled to exit the trap. Or target pests that have been marked inside the device 250 are then release through exit 259) [Marka: para. 0048; Fig. 2]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Marka to include a light barrier in the system.  
Therefore, the combination of Landwehr with Marka will enable the system to study closely behavior of a certain group of pests [Marka: para. 0048, 0053]. 

Regarding claim 13, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the physical property sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a movement sensor ((i.e. GPS) [Landwehr: col. 9, line 64]; (i.e. digital video camera) [Landwehr: col. 67, line 2]) configured to indicate a movement of a body within the collecting region and/or within an entry region to the device. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the physical property sensor is a movement sensor configured to indicate a movement of a body within the collecting region and/or within an entry region to the device. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the physical property sensor is a movement sensor ((i.e. GPS) [Marka: para. 0099; Fig. 9]; (i.e. the acoustic tracking device) [Marka: para. 0045; Fig. 2]; (i.e. camera) [Marka: para. 0045; Fig. 2]) configured to indicate a movement of a body within the collecting region (i.e. global positioning system (GPS) or other location system enabled smart aperture technology detects, characterizes or identifies insects approaching a human or animal moving through a dwelling of interest) [Marka: para. 0099; Fig. 9] and/or within an entry region to the device (i.e. In some of these embodiments, the strobe light source 210 and digital camera 222 are operated when the acoustic tracking device indicates the track 129 is approaching or has entered a monitored region 280 that can be illuminated by the strobe and imaged by the camera. In some embodiments, the strobe light source 210 and digital camera 220 are operated by controller 230 to detect when an object and potential pest is in the monitored region, either in addition to or instead of the acoustic tracking system that produces the track 129) [Marka: para. 0045; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Marka to include movement sensors in the system.  
Therefore, the combination of Landwehr with Marka will enable the system to track the movement of the pests [Marka: para. 0045] for insect/pest control [Marka: para. 0056]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Frojmovics (US Patent Application Publication 2017/0223942 A1), (“Frojmovics”).
Regarding claim 15, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] is configured to increase the frequency in which images of the collecting region are generated by the imaging sensor ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. A digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. This configuration is applicable to the use of the technology of some embodiments in field detection stations, where the automatic detection, identification and counting of insect/arthropods captured on or in various types of traps such as colored sticky boards or baited pheromone traps is proposed. This configuration would include: a) a sticky surface to which insects are attracted by various stimuli including color, pheromones, kairomones or patterns; and b) an imaging device to acquire images of the sticky surface at various intervals. Processing of the images could be done in situ or sent by) [Landwehr: col. 62, line 25-38]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14])  if there is an increased probability (i.e. estimates of arthropod pest numbers are) [Landwehr: col. 1, line 43] that a beneficial and/or a pest (i.e. in addition to insect pests there are many beneficial insect) [Landwehr: col. 1, line 48-49] and/or a specific beneficial (i.e. probability that the cantharid is from the same population
as the reference boll weevils based on area alone) [Landwehr: col. 65, line 2-3] and/or a specific pest is present ((i.e. counting the number of boll weevils) [Landwehr: col. 65, line 10-11]; (i.e. estimates of arthropod pest numbers are) [Landwehr: col. 1, line 43]) in the collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]). 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the control unit is configured to increase the frequency in which images of the collecting region are generated by the imaging sensor if there is an increased probability that a beneficial and/or a pest and/or a specific beneficial and/or a specific pest is present in the collecting region. 
However, in the same field of endeavor Frojmovics further discloses the deficient claim limitations as follows:
(i.e. As insects are captured, the periodic opacity measurement indicates an increasing value relative to the number of insects) [Marka: para. 0083]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Frojmovics to increase the number of measurements when the insects are detected.  
Therefore, the combination of Landwehr with Frojmovics will enable the system to provide more reliable data [Frojmovics: para. 0021]. 
                                                                                                                                                                                       
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488